Title: John Cranch to Abigail Adams, 7 November 1786
From: Cranch, John
To: Adams, Abigail


     
      Madam
      Axminster, 7. Nov; 1786
     
     Being much ignorant of the republican distinctions of preeminency in title, as well as of American etiquette in general, I must anticipate your pardon for any errors in that kind, while I acknowledge the honor of your Excellency’s obliging letter and present of books: Both have afforded me great satisfaction; only the latter moving now and then, to some untempered gusts of resentment against those Excorables—Balfour, Cunningham, &c: But the sentiments and actions of such beings as Rutledge, Greene, La Fayette, Gadsden, and others, soon allayed those little indignations; and The mind, lit up by such splendid examples of courage, generosity and divine patriotism, no longer perceived itself shaded by the feeble rancours of an expiring petty tyranny.
     My notion about the war always was, that the ministry, I don’t at all consider the * * * * in this hypothesis; because, at least, from the end of Lord Chatham’s administration to the beginning of his son’s, it is impossible to conceive his Majesty in any larger idea than that of a respectable private gentleman in disagreeable circumstances. without much inclination of it’s own, was urged to it, by a scotch-infested junto, consisting of the Navy, the Army, the Contractors, and a larger banditti than usual of plunder-inspired, profligate adventurers. The bountifull Head of the Treasury, doubtlessly, intended to place and pension all mankind; but resources failing, the clamorous Disappointed found no difficulty in fixing his Lordship’s views upon the goodly Goshen of America: In all the subsequent proceedings, administration and this “quadruple alliance” mutually—(and it must be owned, with the utmost propriety)—supported and illustrated each other. Whether the actors of the British hostilities, who (according to my creed) were also the chief authors of them, were ever serious in their sentiments and designs; or whether the whole was but a pretence, and the supposed war only a stalking-horse for messrs. Avarice, Rapine and Plunder, the generals to whom the conduct of it seems to have been principally committed, I will not presume even to surmise; but certainly I never knew any Englishman, without the sphere of partial and undue influence, and who possessed common sense, but was capable of ridiculing the pretended justice, as well as the pretended idea in general, of subjugating America in the political circumstances in which that wild-goose chace was attempted.
     But I should not thus, madam impertinently trespass on your attention; and I beg your pardon.
     We had entertained hopes in the summer, that this country would be honored with at least a transitory presence of His Excellency and yourself (agreeably to the plan you mention to have been frustrated by your journey to Holland:) The season is slipped away, but our disappointed cottages will again be trimmed for your reception, at a more genial and auspicious season.
     You charge me with total silence: When I sent some of the birds last winter, I meant to trouble our illustrious friend with a line of advice about them; and such a note was certainly carried to the post, though I must now conclude, by your imputation, that it miscarried: I am gratefully sensible of the honor His Excellency does me by his obliging remembranc: It is not unlikely that I shall be in London sometime this winter: If so, madam, be assured I shall accept the civilities you condescend to offer me, with great pleasure; and with the respect and gratitude which becomes Your Excellency’s Most obliged Faithfull Humble servant
     
      J. Cranch
     
     
      P.S. Accept my congratulations on the union of miss Adams and Colonel smith:  peculiarly pleasing to the  Liberty to observe their favorite —[pardon a jocular allusion] to administer the Ecclesiastical gluepot on that happy occasion.
     
    